In an action for a separation, the parties cross appeal, to the extent that each is aggrieved thereby, from an order of the Supreme Court, Nassau County, entered March 29, 1966, which: (1) denied plaintiff’s motion for temporary alimony and for exclusive possession of the marital dwelling; (2) granted to plaintiff custody of the three infant children of the marriage during the pendency of the action, with liberal visitation rights to defendant; and (3) directed that defendant pay to plaintiff $1,000 as and for her counsel fees, with leave to apply to the trial court for a further fee, if warranted. Order insofar as .appealed from by the respective parties, affirmed, without costs. Either party may, of course, apply to modify the provisions of the order should there be a change in the present circumstances. Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.